DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 03/11/2022 has been entered. Claims 1, 14 have been amended and claim 22 has been cancelled. Therefore, claims 1-21 are now pending in the application.

Claim Rejections - 35 USC § 112
Previous rejection of claims 12 and 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph have been withdrawn in light of applicant amendment to claim 12.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art Murdoch (US – 2018/0037443 A1) discloses Retracting Rail Clamp comprising:
a rail brake system (200, Fig: 10-16) that may be mounted to the underside or undercarriage of a rail vehicle or rail equipment (The load transfer frame 202 is similarly adapted for rigid mounting to a rail-mount machine such as by bolting through bores 212, [0047], Fig: 10-16), wherein the rail brake system is comprised of:
a frame attachment assembly ((202, The load transfer frame 202 is similarly adapted for rigid mounting to a rail-mounted machine such as by bolting through bores 212, [0047], Fig: 10-16) that may be used to attach the rail brake system to a rail vehicle or rail equipment (Fig: 10-16) wherein each such frame attachment assembly has a frame attachment plate (202, Fig: 10-16) for attachment to the underside or undercarriage of the vehicle or equipment([0047] – [0048]), a first linkage and a second linkage (206, left and right, Fig; 10-16) that are each pivotably attached at their upper ends to the frame attachment plate (Fig: 10-16), and a linkage actuator for actuation of upward or downward pivoting motion by the first linkage and second linkage in relation to the attachment plate ((During the first stage of motion of the rail clamp 200, relative motion between the spring plate 246 and the clamp frame 222 is primarily or entirely converted into a generally vertical translation of the clamp mechanism 204 within the load transfer frame 202. As hydraulic pressure within the hydraulic cylinder 252 is reduced to a value below the spring rate of the main power springs 248, the power springs 248 cause the piston 250 to retreat into the cylinder 252 and the spring plate 246 to slide along the guide posts 224 in the clamping direction (i.e. away from the lower main lever connector plate 228 and toward the upper frame plate 226)., [0067], Fig: 10-16), and 
a carrier platform assembly (Fig: 10-16) that is comprised of a frame (246, Fig: 10-16) that is pivotably attached to the lower ends of the first linkage and second linkage such that the carrier platform may be moved upward or downward in relation to the frame attachment plate by the concurrent upward or downward pivoting motion of the first linkage and second linkage ([0067], Fig; 10-16), and wherein the carrier platform is further comprised of a first braking caliper (240, Fig: 10-16), wherein the first braking caliper includes a caliper actuator (via 252, [0067] – [0072], Fig: 10-16) and a pair of brake shoes (241, Fig: 10-16), with each brake shoe having a lower end comprised of a surface that may be used for frictional contact with a lateral side surface of a rail head (Fig: 12).
Prior art discloses all the structural elements of the claimed invention but fails to explicitly disclose wherein the first linkage and second linkage each have an elongate structure with a longitudinal axis. and the longitudinal axes of the two linkages remain substantially parallel to each other at all times, including while undergoing pivoting movement;
wherein the carrier platform may he pivotably moved upwards or downwards in relation to the rail head by means of the pivotable first linkage and second linkage: and
wherein when the carrier platform is brought into close proximity to the rail head such that the rail head is between the lower ends of the brake shoes. the caliper actuator may be used to force the lower ends of the brake shoes toward each other in order to releasably clamp the lateral side surfaces of the rail head.
Prior art fails to disclose or suggest these limitations recited in independent claim 1. Therefore, independent claim 1 is allowable. Claims 2-13 are also allowable by virtue of their dependencies form claim 1.
Further, prior art also fails to disclose pivoting actuation means and pivoting connection means that pivotably connect the two braking calipers to the vehicle attachment means, wherein the pivoting actuation means and pivoting connection means allow for the braking calipers to be pivoted either upwardly toward the frame attachment means or pivoted downwardly away from said frame attachment means toward a railroad track positioned below the vehicle or equipment which recited in independent claim 14.
Therefore, independent claim 14 is allowable. Claims 15-21 are also allowable by virtue of their dependencies form claim 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792. The examiner can normally be reached 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN M AUNG/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657